DETAILED ACTION
The response filed on 03/01/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 2-33 have been previously cancelled.
Claim 1 has been amended.
New claims 34-51 have been added.
Claims 1 and 34-51 are currently pending for examination.

Response to Arguments
Applicant's Remarks (on page 2), filed 03/01/2021, regarding Specification have been fully considered and the specification has been amended.  The objection to Specification has been withdrawn in view of the amendment to the Specification.
Applicant's Remarks (on page 9), filed 03/01/2021, regarding Claim Objection have been fully considered and claim 1 has been amended.  The objection to claim 1 has been withdrawn in view of the amendment.
Applicant's Remarks (on page 9-10), filed 03/01/2021, regarding Double Patenting have been fully considered and Applicant has not filed a Terminal Disclaimer.  The nonstatutory double patenting rejection is being maintained.
Applicant's arguments, see Remarks (on page 10), filed 03/01/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore, the rejection to claim 1 under 35 U.S.C. § 112(b) has been withdrawn in view of applicant’s remarks.
Applicant's arguments with respect to claim 1 have been fully considered but are moot in view of the new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This Office action is made Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 34-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,499,413 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 34-51 are generally broader than the respective claims 1-30 in U.S. Patent No. 10,499,413 B2. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrow species claims in an issued patent);  In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying “meat” is obvious double patenting of narrow patent claim specifying “pork”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 34-37, 42-46 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,923,650) hereinafter “Chen” in view of Liang et al. (US 2016/0073299 A1) hereinafter “Liang” further in view of Sun et al. (US 2016/0057768 A1) hereinafter “Sun”. Both Chen and Sun references are cited in IDS filed on 07/27/2020.

Regarding claims 1, 42 and 51, Chen discloses Claim 1 of a computer implemented method (see FIG. 8; see Col. 4, lines 44-45); Claim 42 of a system (see FIG. 2; see Col. 4, lines 44-45) comprising: at least one programmable processor (see FIG. 3; see Col. 9, lines 17-41, a microcontroller/microprocessor); and a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations (see FIG. 3; see Col. 9, lines 17-41, DSP chip/ASIC programmed to perform the functions); and Claim 51 of a computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations (see FIG. 3; see Col. 9, lines 17-41, a microcontroller/microprocessor and DSP chip/ASIC programmed to perform the functions); comprising:
(see FIG. 8, step 214; see Col. 11, lines 43-52, creating/determining a priority list of all scheduled user/user equipment);
executing, based on the determined priority level for the user equipment, an admission control procedure to reverse transmission capacity for the user equipment (see FIG. 8, combined of steps 212-214; see Col. 10, lines 43-67, see Col. 11, lines 1-52, calculating/executing the capacity available/reverse transmission capacity for transmission to scheduled users/admission control procedure for the UE); and
Although Chen disclose a priority level is a function of numerous function (see Col. 11, lines 43-45), but does not explicitly disclose using a quality of service class identifier.
However, Liang discloses the quality level being determined using a quality of service class identifier (QCI) level, the QCI level including at least one of a guaranteed-bit rate QCI level (see FIG. 6; see ¶ [0097], priority level being determined using QCI level and resource type such as GBR);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide using a quality of service class identifier as taught by Liang, in the system of Chen, so that it would provide to improve user plane bearer management, avoid network handover and/or ensure a particular quality of service for the packet-switched voice communication (Liang: see ¶ [0030]).
Chen in combination with Laing teaches scheduling, based on the determined priority level for the user equipment, a packet delay budget associated with determined priority level for the user equipment, and the reversed transmission capacity, at least one data packet for transmission to or from the user equipment (Chen: see FIG. 8; see Col. 9, lines 65-67; see Col. 11, lines 43-65, scheduling information which contains the scheduled transmission rate to remote station/UE and Liang: see FIG. 6; see ¶ [0097], a priority level associated with a packet delay budget; see ¶ [0097], scheduling data based on the information).
Chen does not explicitly disclose transmitting, based on the scheduling, the at least one data packet.
However, Sun discloses scheduling, based on the determined priority level for the user equipment and the reversed transmission capacity, at least one data packet for transmission to or from the user equipment (see FIG. 2, steps S24 and S25; see ¶ [0047] [0058] [0062], scheduling/allocating downlink data transmission based on priority level); and
transmitting, based on the scheduling, the at least one data packet (see ¶ [0062-63] [0066], transmitting downlink data in accordance with the selected downlink resource allocation scheme).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide transmitting, based on the scheduling, the at least one data packet as taught by Sun, in the combined system of Chen and Liang, so that it would provide to improve capacity by arranging the downlink resource allocation scheme to allocate resources enabling spatial division multiplexing (Sun: see ¶ [0020] [0043], lines 4-5).

Regarding claims 34 and 43, the combined system of Chen, Liang and Sun discloses wherein a base station, having at least one processor and at least one memory, is configured to perform at least one of the determining, the executing, the scheduling, and the transmitting (Chen: see FIG. 3; see Col. 9, lines 18-41, base station controller comprising a processor and a memory; and Sun: see FIG. 4; see ¶ [0069], eNodeB/scheduling node comprises a processor and a memory).

Regarding claims 35 and 44, the combined system of Chen, Liang and Sun discloses wherein the admission control procedure is configured to reserve transmission capacity for at least one of the following (Chen: see FIG. 8, combined of steps 212-214; see Col. 10, lines 43-67, see Col. 11, lines 1-52, calculating/executing the capacity available/reverse transmission capacity for transmission to scheduled users/admission control procedure for the UE; and Sun: see ¶ [0065], scheduling node schedules a downlink resource allocation scheme) for at least one of the following: capacity available for non-guaranteed bit rate bearers (Liang: see FIG. 6; see ¶ [0097], services/capacity available for non-GBR).

Regarding claims 36 and 45, the combined system of Chen, Liang and Sun discloses wherein the admission control procedure is performed (Chen: see FIG. 8, combined of steps 212-214; see Col. 10, lines 43-67, see Col. 11, lines 1-52, calculating/executing the capacity available/reverse transmission capacity for transmission to scheduled users/admission control procedure for the UE; and Sun: see ¶ [0065], scheduling node schedules a downlink resource allocation scheme) based on at least one of the following: a requested bit rate for guaranteed bit rate bearers (Liang: see FIG. 6; see ¶ [0097], priority level being determined using QCI level and GBR).

Regarding claims 37 and 46, the combined system of Chen, Liang and Sun discloses wherein the scheduling is performed based on an available transmission bandwidth (Chen: see Col. 11, lines 1-26, 43-65, scheduling information using spreading bandwidth; and Sun: see ¶ [0060], resource allocation/scheduling using bandwidth), wherein the transmission bandwidth is determined based on at least one of the following: available bandwidth for non-guaranteed bit rate bearers (Liang: see FIG. 6; see ¶ [0097], services/capacity available for non-GBR).

Claims 38 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liang and Sun further in view of Gopalakrishnan et al. (US 2012/0263120 A1) hereinafter “Gopalakrishnan”. The U.S. reference, Gopalakrishnan, was cited in IDS filed on 07/27/2020.

Regarding claims 38 and 47, Chen does not explicitly disclose fairness factor.
However, Gopalakrishnan discloses wherein the scheduling is performed based on at least one weighted proportionally fairness factor (see ¶ [0024] [0029], scheduling resources using weighted proportional fairness factor scheduling algorithm), the weighted proportionally fairness factor is determined based on at least one of the following: an available bandwidth for non-guaranteed bit rate bearers (see ¶ [0005] [0045], scheduling/determining based on best effort allocation of resources which does not guarantee a particular bit rate).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide fairness factor as taught by Gopalakrishnan, in the combined system of Chen, Liang and Sun, so that it would provide to improve channel qualities by allocating more time/frequency/power resources to control the throughput within the required range (Gopalakrishnan: see ¶ [0030], lines 13-16).

Claims 40 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liang and Sun further in view of Lunden et al. (US 2016/0182286 A1) hereinafter “Lunden”. The U.S. reference, Luden, was cited in IDS filed on 07/27/2020.

Regarding claims 40 and 49, the combined system of Chen, Liang and Sun discloses further comprising:
off-loading the access user equipment from the first base station to the second base station (Chen: see Col. 21, lines 52-67, performing soft handoff), but does not explicitly disclose the user equipment is a non-high priority access user equipment.
However, Lunden discloses determining, based on the determined priority of the user equipment, that the user equipment is a non-high priority access user equipment (see FIG. 3; see ¶ [0007] [0046] [0065], determining UE user data is a low priority);
transmitting, based on the determined priority of the user equipment, an overload signal from a first base station to a second base station, the non-high access user equipment is communicatively coupled with the first base station (see FIG. 3; see ¶ [0011] [0065], transmitting a handover indicator from first primary base station to second primary base station); and
off-loading the non-high priority access user equipment from the first base station to the second base station (see FIG. 3; see ¶ [0011] [0065], performing a handover from first primary base station to second primary base station for user equipment with low priority).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide the user equipment is a non-high priority access user equipment as taught by Lunden, in the combined system of Chen, Liang (Lunden: see ¶ [0004]).

Claims 41 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liang and Sun further in view of Chen et al. (US 2014/0120936 A1) hereinafter “Chen ‘936”. The U.S. reference, Chen ‘936, was cited in IDS filed on 07/27/2020.

Regarding claims 41 and 50, Chen does not explicitly disclose barring the non-high priority access user equipment from communicating.
However, Chen ‘936 discloses further comprising barring the non-high priority access user equipment from communicating with the first base station based on an access data of the non-high priority access user equipment (see ¶ [0030], preventing/barring from making access attempts to eNodeB using barring mechanism based on ordinary/non-high priority/low priority UE’s access class/data).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide barring the non-high priority access user equipment from communicating as taught by Chen ‘936, in the combined system of Chen, Liang and Sun, so that it would provide to improve controlling access to private cells (Chen ‘936: see ¶ [0031]).




Allowable Subject Matter
Claims 39 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462